DETAILED ACTION
Claim 1 is presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 10 March 2021 are accepted.
Specification
The disclosure is objected to because of the following informalities:
Specification page 4 equation (1) defines “                        
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                    ” but this symbol is not in the equation. At the same time, equation (1) recites “                        
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                    ” but this symbol is not defined for equation (1). According to figures 2, 7, and 8, “                        
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                    ” appears to be the angle of the slope corresponding with the angle between the interslice force and the normal component force. It appears there may be a typographic error where Applicant intended to state “[[                        
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                    ]]                         
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                     is the angle between the interslice force                         
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                     and the normal component force                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                    .”
The prior art suggests that in the Spencer method, “                        
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                    ” is the inclination angle at the bottom of a slice. Specification page 6 paragraph (5) seems to also define                         
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                     as an angle of inclination at the bottom surface of the ith slice.
Appropriate correction is required to appropriately define these terms.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 section 5 recites “(5) measuring the central height                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                        
                     of the each slice.” This appears to be typographic error for “(5) measuring the central height                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                        
                     of 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 equation (1) defines “            
                
                    
                        θ
                    
                    
                        i
                    
                
            
        ” but this symbol is not in the equation. At the same time, equation (1) recites “            
                
                    
                        α
                    
                    
                        i
                    
                
            
        ” but this symbol is not defined. According to figures 2, 7, and 8, “            
                
                    
                        α
                    
                    
                        i
                    
                
            
        ” appears to be the angle of the slope corresponding with the angle between the interslice force and the normal component force. It appears there may be a typographic error where Applicant intended to state “[[            
                
                    
                        θ
                    
                    
                        i
                    
                
                ]
                ]
                 
                
                    
                        α
                    
                    
                        i
                    
                
            
         is the angle between the interslice force             
                
                    
                        P
                    
                    
                        i
                    
                
            
         and the normal component force             
                
                    
                        E
                    
                    
                        i
                    
                
            
        .”
As a result, claim 1 is first rejected for reciting an equation with undefined symbol(s) “            
                
                    
                        α
                    
                    
                        i
                    
                
            
        ”.
However, claim 1 further recites “            
                
                    
                        θ
                    
                    
                        i
                    
                
                =
                θ
            
         is a constant.” When             
                
                    
                        θ
                    
                    
                        i
                    
                
            
         is interpreted as intending to mean             
                
                    
                        α
                    
                    
                        i
                    
                
            
         then this seems to also say that “            
                
                    
                        α
                    
                    
                        i
                    
                
                =
                θ
            
         is a constant.” But this would mean             
                
                    
                        
                            
                                α
                            
                            
                                i
                            
                        
                        -
                        θ
                    
                
                =
                0
            
         which causes             
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        α
                                    
                                    
                                        i
                                    
                                
                                -
                                θ
                            
                        
                    
                
                =
                0
            
         and             
                
                    
                        cos
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        α
                                    
                                    
                                        i
                                    
                                
                                -
                                θ
                            
                        
                    
                
                =
                1
            
        . This removes the entire denominator of equation (1) as the entire denominator reduces to equal 1.
Examiner notes that Specification page 6 below equation (7) states that inclination angle alpha (            
                α
            
        ) is different from a selected theta (            
                θ
            
        ). This is confusing and raises a number of questions. Is alpha (            
                α
            
        ) different from theta (            
                θ
            
        )? What is alpha (            
                α
            
        )? How is theta (            
                θ
            
        ) different from alpha (            
                α
            
        )? If alpha (            
                α
            
        ) is the inclination angle, how is this different from theta (            
                θ
            
        ) as the angle between the interslice force and the normal force?
The prior art suggests that in the Spencer method, “            
                
                    
                        α
                    
                    
                        i
                    
                
            
        ” is the inclination angle at the bottom of a slice. The claim second to last clause (5) seems to also define             
                
                    
                        α
                    
                    
                        i
                    
                
            
         as an angle of inclination at the bottom surface of the ith slice. Examiner suggests copying this definition for             
                
                    
                        α
                    
                    
                        i
                    
                
            
         below equation (1) such that the term is defined when it is first used to avoid any confusion.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. A slope stability limit equilibrium calculation method based on distribution characteristics of an interslice normal force, comprising the following steps:
(1) vertically dividing a given slip body into a plurality of slices of an equal width, wherein in a traditional limit equilibrium Spencer method, assuming that forces between the plurality of slices are parallel to each other,             
                
                    
                        θ
                    
                    
                        i
                    
                
                =
                θ
            
         is a constant, an interslice resultant force             
                ∆
                P
            
         between two sides of each slice of the plurality of slices is a difference between interslice forces of the two sides of the each slice, and the interslice resultant force             
                ∆
                P
            
         is expressed as:
[equation (1)]
…
[equations (2)-(7)]
(5) measuring the central height             
                
                    
                        h
                    
                    
                        i
                    
                
            
         of the each slice and an inclination angle             
                
                    
                        α
                    
                    
                        i
                    
                
            
         of the bottom surface of the each slice on a graph of the given slip body, and selecting different             
                θ
            
        ; with respect to the different             
                θ
            
        , solving a safety factor             
                
                    
                        F
                    
                    
                        f
                    
                
            
         meeting the overall force equilibrium equation according to the equation (1), and a safety factor             
                
                    
                        F
                    
                    
                        m
                    
                
            
         meeting the overall moment equilibrium equation according to the equation (6) or the equation (7); and
(6) drawing a             
                
                    
                        F
                    
                    
                        f
                    
                
                -
                θ
            
         relationship curve based on the             
                
                    
                        F
                    
                    
                        f
                    
                
            
         obtained in step (5) and a             
                
                    
                        F
                    
                    
                        m
                    
                
                -
                θ
            
         relationship curve based on the             
                
                    
                        F
                    
                    
                        m
                    
                
            
         obtained in step (5), obtaining             
                F
            
         and             
                θ
            
         from an intersection of the             
                
                    
                        F
                    
                    
                        f
                    
                
                -
                θ
            
         relationship curve and the             
                
                    
                        F
                    
                    
                        m
                    
                
                -
                θ
            
         relationship curve, wherein the             
                F
            
         and the             
                θ
            
         meet the overall force equilibrium equation ant eh overall moment equilibrium equation at a same time, and             
                F
            
         is the safety factor corresponding to the overall force equilibrium equation and the overall moment equilibrium equation.
The limit equilibrium calculation method is mathematical calculation.
The recited equations (1)-(7) are explicit recitations of mathematical equations.
Creating the graph and measuring the height on the graph of each slice are geometric calculations based on the geometric mathematical relationship. Solving the equations for a safety factor are mathematical calculations which fall under the category of mathematical concepts.
Drawing a relationship curve is creating an expression of the corresponding mathematical relationship. Mathematical relationships are one of the categories identified as mathematical concepts. See MPEP §2106.04(a)(2).
These all fall within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim does not recite any “additional” limitations.
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claim does not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101, and under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 6,607,332 B2 Kang [herein “Kang”] abstract teaches analyzing a slope stability using Janbu soil parameters. Kang column 14 lines 12-13 further mention the Bishop and Spencer method for studying slope stability. But Kang does not teach slices or details of the Spencer method.
Lam, L. & Fredlund, D.G. “A general limit equilibrium model for three-dimensional slope stability analysis” Can. Geotech. J., vol. 30, pp. 905-919 (1993) [herein “Lam”] page 906 figure 1 shows a common axis of rotation and forces acting on a respective column slice with corresponding moment arm. Lam page 907 figure 3 shows a 3D free body diagram. Lam pages 911 and 912 equations [7] and [8] teach equations for Fm and Ff force factors of safety. However, Lam equation [7] corresponding to Fm does not correspond with either of the claimed equations (6) or (7) which the claims recite are used for calculating Fm. Therefore, Lam fails to teach calculating Fm in the same manner as claimed.
Kalatehjari, R. & Ali, N. “A Review of Three-Dimensional Slope Stability Analysis based on Limit Equilibrium Method” EJGE vol. 18, pp. 119-134 (2013) [herein “Kalatehjari”] teaches an extensive review of many methods for slope stability analysis. However, all methods appear to assume “forces on the slip surface were assumed to act perpendicular to the axis of rotation.” Notably, Kalatehjari page 127 second to last paragraph teaches Chen (2003) extension of Spencer’s method but with the assumption “the inclination of resultant inter-column forces was assumed to be constant.” None of the methods taught equations corresponding with claimed equations (4)-(7).
Agam, M.W., et al. “Slope Sensitivity Analysis using Spencer's Method in Comparison with General Limit Equilibrium Method” Procedia Chemistry, vol. 19, pp. 651-658 (2016) [herein “Agam”] page 653 equation 2 teaches Spencer’s analysis equation for interslice forces. Agam equation (2) is closely similar to the claimed equation (1). Similarly, Agam equations (3)-(5) correspond with the claimed equations (2)-(3). Agam pages 653-654 teach taking different theta to calculate different safety factors and assuming constant theta. The equations are solved to determine a corresponding slope of the interslice force                 
                    
                        
                            θ
                        
                        
                            i
                        
                    
                
            . But Agam fails to teach a force arm or rotation at 1/2 h or 1/3 h corresponding with the claimed equations (4)-(7).
Singh, J., et al. “Application of Biogeography based optimization to locate critical slip surface in slope stability evaluation” IEEE 4th Int’l Conf. on Recent Advances in Information Tech. (2018) [herein “Singh”] section II(B) teaches a Spencer function equation (9) which corresponds with the claimed equation (1). Singh equations (10) and (11) further correspond with the claimed equations (2) and (3) respectively. But Singh fails to teach a force arm or rotation at 1/2 h or 1/3 h corresponding with the claimed equations (4)-(7).
None of the references taken either alone or in combination with the prior art of record disclose equations (4)-(7) as claimed:

    PNG
    media_image1.png
    104
    675
    media_image1.png
    Greyscale
 equation (4);


    PNG
    media_image2.png
    121
    751
    media_image2.png
    Greyscale
 equation (5);


    PNG
    media_image3.png
    102
    1449
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    104
    1439
    media_image4.png
    Greyscale


in combination with the remaining elements and features of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        5 December 2022